889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Esther Julia TORRES, Petitioner-Appellant,v.UNITED STATES of America;  Patrick Kane, Warden, F.C.I.,Respondents-Appellees.
No. 89-6068.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss for lack of jurisdiction.  Appellant has responded.


2
A review of the documents before the court indicates that the magistrate's report and recommendation was filed and entered August 2, 1989.  Appellant appealed from that report and recommendation on August 14, 1989.


3
An order of the magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith ), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984) (per curiam).  The magistrate was not given plenary jurisdiction in this case.


4
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8, Rules of the Sixth Circuit.